1
2
3                                                                     O
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   ERIC LAMONT CLAY,                           Case No. 2:17-cv-03081-MWF-KES
12                Petitioner,
13          v.                                 ORDER ACCEPTING FINAL REPORT
                                                AND RECOMMENDATION OF U.S.
14   RAYMOND MADDEN, Warden,                         MAGISTRATE JUDGE
15                Respondent.
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the initial
18   Report and Recommendation of the Magistrate Judge, the Final Report and
19   Recommendation of the Magistrate Judge, and the other records on file herein.
20   Further, the Court has engaged in a de novo review of those portions of the Report
21   and Recommendations to which objections (Dkt. 57) were made. The Court
22   accepts the report, findings, and recommendations of the Magistrate Judge.
23         IT IS HEREBY ORDERED that Judgment be entered denying the Petition
24   and Petitioner’s motions for a hearing and appointment of counsel (Dkt. 29, 39).
25
26   DATED: April 6, 2020                  ____________________________________
27                                         MICHAEL W. FITZGERALD
                                           UNITED STATES DISTRICT JUDGE
28
